[Cite as State v. Jones, 2012-Ohio-76.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                      JUDGES:
                                                   Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                         Hon. John W. Wise, J.
                                                   Hon. Julie A. Edwards, J.
-vs-
                                                   Case No. 2011CA00236
RYAN G. JONES

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                       Appeal from the Stark County Court of
                                               Common Pleas, Criminal Division, Case
                                               No. 2011CR00022


JUDGMENT:                                      Dismissed


DATE OF JUDGMENT ENTRY:                         January 9, 2012


APPEARANCES:


For Plaintiff-Appellee                         For Defendant-Appellant


JOHN D. FERRERO                                RYAN G. JONES, PRO SE
PROSECUTING ATTORNEY,                          Richland Correctional Institution
STARK COUNTY, OHIO                             Inst. No. 600-484
                                               Post Office Box 8107
By: RENEE M. WATSON                            Mansfield, Ohio 44901-8107
Assistant Prosecuting Attorney
Appellate Section
110 Central Plaza, South – Suite 510
Canton, Ohio 44702-1413
Stark County, Case No. 2011CA00236                                                      2

Hoffman, P.J.
      (¶1) Defendant-appellant Ryan G. Jones appeals the October 4, 2011

Judgment Entry entered by the Stark County Court of Common Pleas, denying his

Motion for Relief from Judgment. The State of Ohio is plaintiff-appellee.

                                    STATEMENT OF THE CASE1

         (¶2)   Appellant pled guilty to one count of illegal manufacture of drugs in the

vicinity of a child, a violation of R.C. 2925.04(A), and one count of illegal assembly or

possession of chemicals for the manufacture of drugs in the vicinity of a child, a

violation of R.C. 2925.041(A).        Appellant was sentenced via Judgment Entry filed

February 28, 2011. Appellant did not file a direct appeal.

         (¶3)   On August 1, 2011, Appellant filed a petition for post-conviction relief

(“PCR”) asserting the two counts for which he was convicted and sentenced were allied

offenses of similar import.

         (¶4)   The trial court denied Appellant’s PCR petition via Judgment Entry filed

September 8, 2011. Appellant responded by filing a Motion for Relief from Judgment on

September 28, 2011. The trial court summarily denied that motion via Judgment Entry

filed October 4, 2011.       It is from the latter entry Appellant prosecutes this appeal,

assigning as error:

         (¶5)   “I. TRIAL COURT ABUSED ITS DISCRETION WHEN DENYING RELIEF

FROM JUDGMENT.”

         (¶6)   This case comes to us on the accelerated calendar governed by App.R.

11.1, which states the following in pertinent part:

         (¶7)   “(E) Determination and judgment on appeal

1
    A rendition of the facts is unnecessary for our disposition of this appeal.
Stark County, Case No. 2011CA00236                                                       3


       (¶8)    “The appeal will be determined as provided by App. R. 11.1. It shall be

sufficient compliance with App. R. 12(A) for the statement of the reason for the court's

decision as to each error to be in brief and conclusionary form.

       (¶9)    The decision may be by judgment entry in which case it will not be

published in any form.”

       (¶10) We dismiss this appeal for lack of jurisdiction. We find Appellant’s appeal

is untimely.

       (¶11) Appellant’s notice of appeal was filed October 19, 2011. While it asserts it

is appealing the trial court’s October 4, 2011 Judgment Entry, it is a collateral attack of

the trial court’s September 8, 2011 Judgment Entry.

       (¶12) A motion for relief from judgment is not a substitute for a direct appeal.

Appellant’s October 19, 2011 Notice of Appeal was filed beyond the requirement of

App.R. 4 for the timely filing of an appeal of the trial court’s September 8, 2011

Judgment Entry.       Accordingly, we find this court lacks jurisdiction and dismiss

Appellant’s appeal.

By: Hoffman, P.J.

Wise, J. and

Edwards, J. concur                           s/ William B. Hoffman _________________
                                             HON. WILLIAM B. HOFFMAN


                                             s/ John W. Wise _____________________
                                             HON. JOHN W. WISE


                                             s/ Julie A. Edwards ___________________
                                             HON. JULIE A. EDWARDS
Stark County, Case No. 2011CA00236                                                4


             IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT


STATE OF OHIO                              :
                                           :
       Plaintiff-Appellee                  :
                                           :
-vs-                                       :         JUDGMENT ENTRY
                                           :
RYAN G. JONES                              :
                                           :
       Defendant-Appellant                 :         Case No. 2011CA00236


       For the reason stated in our accompanying Opinion, Appellant’s appeal is

dismissed. Costs to Appellant.




                                           s/ William B. Hoffman _________________
                                           HON. WILLIAM B. HOFFMAN


                                           s/ John W. Wise______________________
                                           HON. JOHN W. WISE


                                           s/ Julie A. Edwards ___________________
                                           HON. JULIE A. EDWARDS